                CASE 0:20-cv-02049-MJD-TNL Doc. 33 Filed 11/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald                          Civil No. 0:20-cv-02049-MJD-TNL
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,

                     Plaintiffs,                      AFFIDAVIT OF KRISTEN G. MARTTILA
 v.                                                      IN SUPPORT OF DEFENDANT’S
                                                        MOTION TO DISMISS PLAINTIFFS’
 City of Minneapolis,                                        AMENDED COMPLAINT

                     Defendant.


STATE OF MINNESOTA                        )
                                          ) ss.
COUNTY OF HENNEPIN                        )

           Kristen G. Marttila, first affirming the truth of the following statements, states:

           1.       I am a partner with the law firm of Lockridge Grindal Nauen P.L.L.P. I am counsel

for Defendant City of Minneapolis (the “City”) and I submit this Affidavit in support of

Defendant’s Motion to Dismiss Plaintiffs’ Amended Complaint.

           2.       Attached as Exhibit A is a true and correct copy of the Grant Agreement between

the City and the Center for Tech and Civic Life (“CTCL”).

           3.       Attached as Exhibit B is a true and correct copy of the City’s legislative record

authorizing the City to submit the grant application to CTCL, effective September 26, 2020.

           4.       Attached as Exhibit C is a true and correct copy of the City’s legislative record

accepting the grant from CTCL, effective October 10 2020.




554799.1
           CASE 0:20-cv-02049-MJD-TNL Doc. 33 Filed 11/25/20 Page 2 of 2




FURTHER YOUR AFFIANT SAYETH NAUGHT.

                                             s/Kristen G. Marttila
                                             Kristen G. Marttila
 Signed and sworn to before me this
 25th day of November, 2020.

 s/Heather N. Potteiger
 Notary Public – State of Minnesota
 My Commission Expires: Jan. 31, 2025




554799.1                                 2
